Citation Nr: 1641779	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-33 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for service-connected PTSD with major depression.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959 and from February 1969 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran requested a hearing in his February 2012 VA Form 9.  The hearing was scheduled for July 2016 but the Veteran failed to appear.  No good cause was provided for missing the scheduled hearing.  Therefore, VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since the Veteran's October 2010 claim for an increased rating for his service-connected PTSD with major depression, his PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for service-connected PTSD with major depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See December 2010 correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Procedurally, August 2007 rating decision granted service connection for PTSD with major depression and assigned a disability rating of 30 percent effective September 29, 2006.  The August 2008 rating decision then increased the disability evaluation of the Veteran's PTSD with major depression from 30 percent to 50 percent disabling effective May 29, 2008.  Thereafter, the November 2008 and the December 2008 rating decisions continued the Veteran's PTSD with major depression disability rating of 50 percent.  In October 2010, the Veteran submitted a request for an increased rating for his PTSD with major depression, alleging that his condition had worsened.  A June 2011 rating decision continued the Veteran's 50 percent disability rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scoring scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of the person's mental health - illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the VA's regulations regarding rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (March 19, 2015).  However, the Secretary of the VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014.  Id.  In this case, all examinations and evaluations have employed the DSM-IV criteria, as warranted for this appeal based on an appeal certified before August 14, 2014.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. At 116. 

The Board now turns to the medical evidence of record following the Veteran's October 2010 claim that his PTSD with major depression had worsened.  The record includes a June 2010 examination report from Dr. C.H., a PTSD therapist.  Dr. C.H. detailed the Veteran's history, including his military service, and his social and occupational history following his military service.  Since the last evaluation, the Veteran was noted to minimize the severity of his PTSD.  The Veteran reported problem making and maintaining friends both in his position in the military and his civil job.  His last job did not have much stress involved but he tired from the long hours and had to stop working.  On examination, Dr. C.H. indicated his emotional condition had deteriorated and he should be rated 70 percent for his PTSD.  The Veteran's initial GAF score was 42, the last GAF score was 40 and his current GAF score was 39.  

An August 2010 VA mental health treatment notation reported the Veteran was having disturbing nightmares every night.  He reported his mood was "terrible" at times and his interest and motivation were low to fair.  His concentration was also fair.  The Veteran denied suicidal or homicidal ideation, intent or plan.  He also denied hallucinations, illusions or delusions.  

A September 2010 VA mental health treatment notation reported the Veteran had a consistent sleep routine with one wake time during the night.  His daytime energy and alertness were adequate and he no longer had nightmares.  He reported going out to lunch weekly with friends and making efforts to maintain a structured daily routine.  His mood was "sometimes good" and his interest and motivation was fair, though "not as good as it used to be".  He would withdraw from others on occasion.  He denied any suicidal or homicidal ideation, intent or plan and had an affect that was congruent with the situation.

In the January 2011treatment notation, the Veteran reported his interest and motivation was low.  He also had difficulties with staying asleep and medications.  He reported watching television, listening to music and reading during the day.  He was more active during warmer weather, enjoying a two week annual vacation to Mexico and Texas.  He also visited friends and relatives who live in southern states.  Suicidal and homicidal ideation, intent or plans were denied.  His affect was congruent with the situation and his demeanor was calm.  

A VA examination was performed in January 2011.  The Veteran reported significant sleeping problems.  He could not fall or stay asleep and would experience bad dreams on a nightly basis.  He was hypervigilant, always checking doors and windows to make sure they were secure and scanning the environment to make sure it was safe to go outside.  He had to sit in front of people in a building or restaurant. The Veteran also indicated his mood was bad.  He admitted to being irritable and short tempered and getting into arguments rather easily.  He had occasional problems with relationships, particularly with family and stated that he does not socialize very much.  Instead, he prefers to stay at home.  He denied any particular issues with people at work and was never fired or quit a job due to his attitude.  He further reported he never missed any time from work due to his emotional problems.  

The Veteran also reported to the January 2011 examiner that he has been depressed often and when he felt that way, he would keep to himself for a short period of time.  Occasionally, he would ignore grooming habits, but denied any suicidal or homicidal ideations.  He did report feeling a lack of energy and drive and would sometimes get emotional.  

The examiner indicated the Veteran's symptoms had increased over the last 2 years, particularly since his retirement from employment.  His motivation level was low and he avoided being around people, preferring to stay to himself.  He reported sleeping difficulties and hypervigilance.  His mood was bad and irritable along with short-tempered.  He would get into arguments easily.  He experienced depressed symptoms where he would withdraw and keep to himself. 

A January 2011 examination was also performed by Dr. C.H., a PTSD therapist.  At the present, the Veteran had been married to his second wife for 32 years and had one son.  He worked various jobs, including a limo service and driving a school bus.  However, the work exhausted him.  He reported his PTSD symptoms had exacerbated due to his free time and anxiety over what to do with his free time.  He masked the affect because he minimized his symptoms.  The examiner observed the Veteran's appearance was neat but his mood was depressed and his affect was blunt.  His memory, judgment and insight were all fair and the examiner found he did not pose a risk to himself or others.  The Veteran complained of fatigue, headaches, profuse sweating, cognitive problems of poor attention, memory problems, nightmares, depression, emotional problems of grief and irritability, behavioral problems of withdrawal, suspiciousness and an inability to rest.  

On examination, the Veteran was again found to minimize the severity of his PTSD.  He was found to have a problem with his motivation and mood due to his depression.  He also had difficulty establishing and maintaining effective social relationships.  The Veteran had a mild social impairment and impaired impulse control that was evidence from his unprovoked irritability.  He also had difficulty in adapting to stressful circumstances.  The examiner found he was unemployable.  The Veteran's initial GAF score was 42 but at the time of the examination, it was 39.

A VA psychiatric examination was performed in August 2012.  The examiner diagnosed the Veteran with PTSD and opined the Veteran had occupational and social impairment with reduced reliability and productivity as a result of his PTSD.  Socially, the Veteran reported still being married to his wife of 37 years.  He reported things had been "going well."  He also had 4 children who he maintained great relationships with.  He lived with his wife and indicated he is involved in the lives of his extended family.  He had a few friends and some extended family who he felt he could rely on.  At the time of the examination, he reported spending the majority of his time at home and denied involvement in any specific activities outside of his home.  But he did indicate he belonged to a number of professional organizations and military associations but was not currently active.

Also at the time of the examination, the Veteran was not working.  His last work was a part-time position as a school bus driver for approximately 2 years which he performed only a few hours a day.  He reported it was difficult managing his stress working in a job and the stress from the children who rode his bus.

The examiner reported PTSD symptoms including depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances and obsessional rituals which interfere with routine activities.  On examination, the Veteran was alert and oriented to person, place, time and situation.  He was appropriately groomed and dressed and was cooperative and pleasant.  His speech was at normal rate and tone and his attitude was appropriate for the setting.  He had normal psychomotor activity and normal intellectual functioning.  His behavior was also appropriate for the setting and his thought process was logical and goal oriented.  No apparent hallucinations or delusions were identified and there was no evidence of psychotic thinking.  His mood appeared mildly depressed and his affect was full and appropriate to the situation.  He denied any suicidal ideations.  The Veteran did report symptoms of PTSD to include reexperiencing his trauma, similar to the symptoms in his 2011 examination.  He attended weekly support group with Dr. H. that helped manage his symptoms to an extent.  He also reported experiencing feelings of detachment and estrangement from others.  With respect to persisting symptoms of increased arousal, the Veteran reported an improvement in sleep at approximately 6 to 7 hours a night but continued to have issues falling or staying asleep.  He also reported ongoing irritability, which was more difficult in the morning but may improve through the day along with hypervigilance and exaggerated startle response.  

The Veteran also reported symptoms associated with mood and anxiety to include impaired sleep, anhedonia, lack of energy, and lack of appetite.  He experienced depressed mood in the morning, specifically when he had distressing dreams, but denied any violence or destruction of property and denied any current suicidality and homicidality.  He was able to carry out his own activities of daily living, including personal care and hygiene.  

The record reflects the Veteran was scheduled for an updated VA examination in June 2015 to determine the present nature and severity of his PTSD symptoms.  However, the Veteran failed to appear for the examination and has provided no good cause for his failure to appear.  Moreover, the record does not include recent VA or private treatment records.  Therefore, the more recent nature and severity of the Veteran's PTSD was unable to be included in the record for consideration.

Despite the fact the Veteran's last examination was in August 2012, the evidence of record supports an increased rating of 70 percent for the Veteran's PTSD symptomology.  Notably, the Veteran's assigned GAF scores range from 39 to 42.  These scores represent severe symptomatology, which is consistent with a 70 percent disability rating.

The evidence describes the Veteran's daily struggle with a chronic sleep impairment, which includes frequent nightmares.  The Veteran also continuously suffered from PTSD symptoms including depressed mood, anxiety, anhedonia, difficulty adapting to stressful circumstances along with obsessional rituals which interfere with daily activities.  Additionally, the Veteran reported ongoing irritability, lack of energy and lack of appetite.  At times, the Veteran's memory, judgment and insight were found to be only fair and he had experienced times where he would ignore his personal hygiene.  He also described his mood as "terrible" in August 2010 with low to fair interest and motivation.  Notably, however, the Veteran consistently reported no suicidal or homicidal ideations.

Socially, the evidence of record from September 2010 indicated the Veteran was able to go out to lunch weekly with friends but shortly after, in January 2011, the Veteran's socialization dramatically decreased.  He reported spending the majority of his time at home and denied involvement in any specific activities.  He also indicated he only felt like he had a few friends and some extended family that he could rely on.  While the Veteran is married and has children that he maintains good relationships with, the record also reflected he suffered from feelings of detachment and estrangement from others.  Occupationally, the Veteran reported that he last worked as a part-time school bus driver but stated it was difficult managing the stress working in the job along with the stress from the children who rode his bus.  He had not worked since that time.

Taken together, the totality of the objective medical evidence of record supports occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds the symptoms described in the record more closely describes the rating criteria of 70 percent.

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating.  There is simply no evidence of a total social impairment.  He has been married for over 35 years and has good relationships with his children.  While he indicated he spends the majority of time in his home and felt like he only had a few friends and extended family he could rely on, he still has been able to maintain relationships.  These social relations belie the notion of the Veteran having total social impairment.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability rating.  The Veteran's symptoms do not more closely approximate the higher rating criteria.  As previously indicated, there is no evidence that the Veteran has total social impairment, as the record reflects that he has been able to maintain a marriage and some social relationships.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014)., a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2015). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2015).

The Veteran is presently service connected for PTSD with major depression (assigned a 70 percent rating), diabetes mellitus (assigned a 20 percent rating), tinnitus (assigned a 10 percent rating), bilateral hearing loss (assigned a noncompensable rating) and prostate cancer (assigned a noncompensable rating).  The Veteran's combine rating is greater than 70 percent.  The tenets of 4.16(a) thereby apply.

The Veteran completed a VA Form 21-8940 dated April 2012 in which he reported he last worked full time in 1997 as a purchasing agent.  He indicated he left the job as a result of his disabilities and have not tried to obtain employment since that time.  He further reported he had four years of high school education with no additional education or training before becoming too disabled to work.  

In January 2011, Dr. C.H., a PTSD therapist, opined the Veteran was unemployable due to his PTSD symptoms, including his difficulty in establishing and maintaining effective social relationships and difficulty in adapting to stressful circumstances. 

The August 2012 VA psychiatric examination reported the Veteran was not currently working.  He previously had a part-time job as a school bus driver for a few hours a day.  He reported it was difficult to manage his stress of working in a job and with the children who rode his school bus.  The examiner reported the Veteran's symptoms inhibit him from maintaining a daily routine which would be necessary in the setting of employment. As such, the Veteran's PTSD would render him unable to secure and maintain substantially gainful employment.

The August 2012 VA examination evaluating the Veteran's service-connected hearing loss disability reported the Veteran's hearing loss did not prevent him from doing his previous employment.  In fact, the Veteran stated it had no effect on his work.  He also reported his supervisors were not aware of his hearing loss and he did not need anything to compensate for any hearing loss at that time.  The examiner did include the Veteran has a good low frequent hearing and is believed that reasonable accommodations could be made for him in the workforce.

Another August 2012 VA examination evaluated the Veteran's service-connected diabetes mellitus type with end-organ damage of erectile dysfunction on his ability to work.  Pertaining to the Veteran's service-connected diabetes mellitus type 2 with end-organ damage of erectile dysfunction, the examiner opined there is no evidence that the disability prevents him from obtaining gainful employment.  

After weighing all the evidence of record, reported earlier in this decision, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities, including primarily his PTSD, render him unable to secure and follow a substantially gainful occupation.   The Veteran has very little formal education and has not received any other education or training beyond his prior work experience.  Furthermore, the evidence shows that the Veteran's service-connected PTSD has an impact on his ability to maintain a daily routine which is necessary for employment.  In addition, he has difficulty in establishing and maintaining effective social relationships and difficulty in adapting to stressful circumstances.  Therefore, social interactions in a work environment would be very challenging for the Veteran.  Moreover, both the January 2011 report from Dr. C.H. and the August 2012 VA examination found the Veteran is unemployable.

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, entitlement to TDIU is warranted.   38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.


ORDER

Entitlement to a disability rating of 70 percent for service-connected PTSD with major depression is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


